DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 ends with a semi-colon instead of a period. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2014/0004626) in view of Maruyama et al. (2017/0239778).
In reference to claim 1, Xu et al. teaches a chemical mechanical polishing system comprising a polishing module comprising a platen, 212, having coolant channels, 222, and a platen temperature control system comprising a controller, 108, a flow controller, 224,  and a heat exchanger, 230, the flow controller configured to control an amount of coolant provided from the heat exchanger to the channels of the platen in response an output of the PID controller, (pp 0034).
In reference to claim 2, Xu etal. teaches a shaft, 218, coupling the platen to a rotation mechanism, 220, and a rotary union coupling the flow controller to the coolant channel via a platen supply line, 226, routed through a shaft and platen, (pp 0034, fig. 2).
In reference to claim 9, Xu et al. teaches  wherein the flow controller does not mix coolant returning from the platen with coolant entering the flow controller from the heat exchanger, (pp 0034, the flow controller has  separate supply and return inlet and outlet ports, which makes it appear that the fluids are separate during the supplying and returning steps.)
In reference to claim 10, Xu et al. teaches a method for chemical mechanical polishing of a substrate, the method comprising:
(A) placing a substrate in contact with a polishing surface, 234, of a polishing pad, 214, supported on a rotating platen, 212;
(B) providing polishing fluid, 256, between the substrate and the polishing surface, (pp 0039);
(C) sensing a temperature of the polishing surface and providing sensed temperature information of the polishing surface to a controller;
(D) determining, by operation of the controller, if the temperature of the polishing surface is within a predefined temperature range; and
(E) providing an output from the controller to the flow controller to control an amount of coolant flow provided to channels formed in the platen, (pp 0045).
In reference to claim 11, Xu et al. teaches the method further comprising: 
repeating C, D, E during polishing of the substrate, (pp 0053 and pp 0086).
	Xu et al. teaches all the limitations of the claims except for the controller being a PID controller, the method of reducing the flow of coolant to the platen between processing sequential substrates, the flow controller provides greater than 50 percent of the coolant flow entering the flow controller to the platen in response to the PID controller determining the polishing surface needs to be cooled and wherein the flow controller provides less than 50 percent of the coolant flow entering the flow controller to the platen in response to the PID controller determining the polishing surface needs to be heated.
	Maruyama et al teaches a PID controller, 40, to regulate the temperature of a polishing surface, (pp 0059 and pp 0061).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Xu et al. with a PID controller, as taught by Maruyama et al., in order to enhance the systems feedback control capabilities. 
	It would have been further obvious to provide the tool with the method of reducing the flow of coolant to the platen between processing sequential substrates, since it would be obvious to provide the controller with that capability in order to reduce the unnecessary supply of coolant to the platen during the transition between the processing of the sequential substrates. 
It would be further obvious to provide the tool with the flow controller provides greater than 50 percent of the coolant flow entering the flow controller to the platen in response to the PID controller determining the polishing surface needs to be cooled and wherein the flow controller provides less than 50 percent of the coolant flow entering the flow controller to the platen in response to the PID controller determining the polishing surface needs to be heated, since it has been held that where the general conditions of the claims are disclosed in the prior art,discovering the optimum or workable range merely involves routine skill in the art. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as modified by Maruyama et al. in further view of Chen et al. (2004/0115949).
In reference to claim 3, Xu et al. teaches the flow controller further comprises a supply inlet port, 235a, a return outlet port, 225b, a supply outlet port, 226, and a return inlet port, 228, (pp 0034).
Xu et al. as modified by Maruyama et al. teaches all the limitations of the claims except for an arrangement of valves disposed in the housing.  
Chen et al. teaches a flow controller comprising an arrangement of valves, 16B, 16C, 16D, (pp 0015, 0016, 0018).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Xu et al. as modified by Maruyama et al. with the flow controller having an arrangement of valves, as taught by Chen et al., in order to enhance the flow controlling capabilities. 
It would have been further obvious to provide the flow controller with the inlet and outlet ports and the valves being contained within a housing, since providing a housing to support multiple elements of a system is old and well known.

Allowable Subject Matter
Claims 4-8 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marks et al. (8,439,723), Adams et al. (5,664,990) and Wu et al. (2019/0143476) were cited to show other examples of CMP systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        October 7, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723